Citation Nr: 0207107	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  00-24 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits.


REPRESENTATION

Veteran represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel
INTRODUCTION

The veteran had active service from July 1973 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Baltimore, Maryland, which denied an apportionment of the 
veteran's compensation benefits to the appellant.

This is a contested claim since allowance of the appellant's 
appeal could result in a loss of benefits to the veteran.  As 
a simultaneously contested claim, special procedural 
regulations are applicable.  Under 38 C.F.R. § 19.100 (2001), 
all interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101 (2001), upon 
the filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties will be furnished 
with a copy of the statement of the case.  Pursuant to 
38 C.F.R. § 19.102 (2001), when a substantive appeal is filed 
in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  See 38 
U.S.C.A. § 7105A (West 1991).  Further, if a hearing is 
scheduled for any party to a simultaneously contested claim, 
the other contesting claimant and their representative, if 
any, will be allowed to present opening testimony and 
argument; the appellant will then be allowed an opportunity 
to present testimony and argument in rebuttal.  38 C.F.R. § 
20.713(a) (2001).  

The record in this case shows that both the appellant and the 
veteran were advised as to the RO's denial of an 
apportionment.  Both parties were also afforded the 
opportunity to attend a personal hearing and to otherwise 
provide argument; the veteran's representative attended the 
May 2002 hearing on his behalf and the veteran has otherwise 
submitted statements and evidence against apportionment.  
Although it does not appear that the veteran was provided 
with a statement of the case or notified as to the substance 
of the appellant's substantive appeal, the decision herein, 
denying an apportionment, is fully favorable to the veteran.  
Thus, there is no prejudice resulting from any deficiencies 
with regard to contested claims procedures.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of this appeal have been obtained.

2.  The appellant is the legal spouse of the veteran; they 
have been living separate and apart since in or around 
February 1999; the son of the veteran and the appellant 
resides with the appellant.

3.  The veteran receives compensation benefits at the 20 
percent rate.

4.  The veteran has been reasonably discharging his 
responsibilities to support his child and his estranged 
spouse.

5.  The total benefit payable to the veteran does not permit 
payment of a reasonable amount to any apportionee.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's benefits 
have not been met.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451, 3.452, 3.458 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is service-connected for gout, evaluated as 20 
percent disabling.  In the 2000 year his monthly benefit 
amount was $188.00.  That was increased to $194.00 for the 
year 2001 and $199.00 for the year 2002.  

In December 1999, the appellant requested an apportionment of 
the veteran's compensation award.  She indicated the veteran 
had abandoned the home, and that she and their son were 
evicted when the property was taken back by VA.  She argued 
that the veteran was not taking care of his son.  

In January 2000, the RO requested the appellant to clarify 
why her listed address was the same as the veteran's address.  
She submitted documentation relevant to a Petition for 
Protection issued against the veteran.  She also indicated 
the veteran was living with his mother at a separate 
residence and had first left the home in or around February 
1999.  

In February 2000, the RO requested additional information 
from the appellant and from the veteran.  

In March 2000, the veteran responded that he had returned 
home from work in February 1999 and found the appellant had 
moved out of the house.  He indicated he paid child support 
that was based on consideration of both his salary and 
monthly VA disability benefits.  He works full time.  He 
cited a monthly amount of $695.00 paid in child support.  He 
also indicated he paid emergency maintenance monies to his 
spouse in the amount of $800.00 monthly, and that he was 
supporting his mother who had had a stroke.  He identified 
one unmarried, minor son, living with the appellant. 

The appellant identified a dependent son who was living with 
her and reported that the veteran started paying child 
support in January 2000, in the amount of $560.00 monthly.  
She identified monthly expenses of approximately $1,700.00 
and indicated she had been on unemployment until November 
1999.  She reported receipt from the veteran of $1,095.00 in 
December 1999, $571.00 in January 2000 and $640.00 in 
February 2000.

In May 2000, the RO notified the veteran and the appellant 
that an apportionment had been denied.  

In June 2000, the appellant reported receipt of only $560.00 
a month in child support and indicated she had not worked 
since November 1999.  

In May 2002, the appellant testified before the undersigned 
sitting in Washington, D.C.  She indicated she was working 30 
hours per week.  She indicated that monthly child support 
payments were taken from the veteran's paycheck.  She also 
indicated that the veteran had only temporarily paid $800 a 
month in spousal support and that the amount had been 
decreased to $400 a month.  The veteran's representative 
appeared on his behalf.  The parties discussed remedies 
available through the court system with reference to the 
appellant's assertion that the veteran had access to 
additional unreported income, that the amount of child 
support was not high enough, and that there had been no order 
of spousal support.  

Legal Criteria

Veterans benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a). 

A veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  A Note provides that 
under 38 C.F.R. § 3.60 (2001) a veteran and spouse who reside 
apart are considered to be living together unless they are 
estranged.  38 C.F.R. § 3.23(d)(1) (2001).  

38 C.F.R. § 3.450(a)(1)(ii) provides that all or any part of 
the compensation payable on account of any veteran may be 
apportioned to a spouse and/or children if the veteran is not 
residing with his or her spouse, or if the veteran's children 
are not residing with the veteran and the veteran is not 
reasonably discharging his or her responsibility for the 
spouse's or children's support.  No apportionment will be 
made where the veteran is providing for dependents.  38 
C.F.R. § 3.450(c). 

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents or the surviving spouse and children on the basis 
of the facts in the individual case as long as it does not 
cause undue hardship to the other persons in interest (and 
except as to those cases covered by 38 C.F.R. § 3.458(b) and 
(c), not applicable to the facts of this case).  In 
determining the basis for special apportionment, 
consideration will be given such factors as:  the amount of 
VA benefits payable; other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. § 
3.451.

Veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  
38 C.F.R. § 3.458(a).

Analysis

During the pendency of this appeal, but after the RO's most 
recent consideration of the issue in appellate status, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to this claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been notified of 
the requirements for the benefits sought on appeal and of the 
evidence and information needed from her.  She has provided 
evidence and argument in support of the appeal.  She has not 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  In 
sum, the facts pertinent to this claim have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.  A remand to afford 
the RO an opportunity to consider the claim in light of the 
VCAA and the implementing regulations would only serve to 
further delay resolution of the claim with no benefit flowing 
to the appellant.  Accordingly, the Board will address the 
merits of the claim.

First, the Board notes that the veteran is only service-
connected at the 20 percent rate.  As such he is not entitled 
to and is not in receipt of any additional amount of 
compensation for his spouse and/or his child.  See 38 
U.S.C.A. 1115 (West 1991); 38 C.F.R. § 3.4(b)(2).  Rather, as 
set out above, he receives less than $200 monthly from VA.

Although the veteran's estranged spouse has testified as to 
the receipt of varying amounts for her child and for herself 
as emergency maintenance, she has nevertheless consistently 
acknowledged that the veteran is, in fact, discharging his 
responsibilities.  Reconciling the veteran's statements with 
those of the appellant, it appears he is paying at least $500 
monthly for child support, and also paying monthly emergency 
maintenance monies to his spouse.  Although the veteran does 
work full time and receives a salary, the veteran has 
reported that all of his income sources were considered by 
the court that ordered him to pay child support and emergency 
maintenance to his spouse.  The current child support payment 
is one mandated by a court order and is taken directly from 
the veteran's paycheck.  Also, the appellant has testified 
that there is no court order for spousal support, but has 
testified that the veteran has been ordered to provide 
emergency maintenance and has continued to provide for such 
emergency provisions in some amount on a monthly basis.  As 
stated, the veteran receives only approximately $200 from VA 
each month.  The record reflects that the veteran is already 
paying an amount that is far in excess of his monthly VA 
compensation benefits to the appellant on behalf of their 
child, as well as an additional amount for emergency expenses 
for the appellant and their son.  Thus, it appears that he is 
reasonably discharging his responsibilities.  

The appellant presents arguments that she is in financial 
need and that the received monies are not enough.  As noted 
in the hearing, the appellant thus appears to be seeking 
remedy in the form of court-mandated spousal support and/or 
increased child support payments.  Such is a matter over 
which the Board has no jurisdiction.

As noted above, ordinarily an apportionment of more than 50 
percent of a veteran's benefits would constitute undue 
hardship on him or her.  Therefore, the veteran's current 
level of VA compensation, even if apportioned, would not 
provide a reasonable amount for any apportionee.  See 
38 C.F.R. § 3.458(a).  .

In light of these circumstances, the Board has determined 
that an apportionment of the veteran's compensation benefits 
is not in order.


ORDER

Entitlement to an apportionment of the veteran's compensation 
benefits is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

